Citation Nr: 1228920	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  09-22 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for chip fracture of left talus.

3. Entitlement to service connection for gastroesophageal reflux disease (GERD).

4. Entitlement to an initial compensable evaluation for bilateral carpal tunnel syndrome.

5. Entitlement to an initial compensable evaluation for erectile dysfunction.

6. Entitlement to an initial compensable evaluation for hypertension.

7. Entitlement to an initial compensable evaluation for gout.




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to January 2006.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. In pertinent part, this decision granted claims for service connection for bilateral carpal tunnel syndrome, erectile dysfunction, hypertension and gout, and the Veteran appealed from the initial assigned noncompensable disability evaluation assigned for each condition.              See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection). Also denied pursuant to this decision were claims for service connection for sleep apnea, left ankle fracture and GERD. 
 
The Board observes that during the course of the appeal, within a period of a day following RO issuance of the May 2009 Statement of the Case (SOC), the Veteran sent back correspondence indicating that he requested "cancellation" of all issues on appeal. This notwithstanding, within 60-days after issuance of the SOC the Veteran also returned a July 2009 completed VA Form 9 (Substantive Appeal), which is the final step necessary to perfect an appeal to the Board. See 38 C.F.R. §§ 20.200, 20.202 (2011). Given the measures undertaken ultimately to provide a timely            VA Form 9 and in all interests of thoroughness and fairness, the Board will construe the Veteran's actions to indicate that he intends to fully pursue his appeal on the merits. Hence, there is no material question that the Board should assume appellate jurisdiction over this matter. 

Previously, there was also on appeal the claim for service connection for liver fibrosis. However, pursuant to a February 2012 rating decision the RO granted this claim, specifically for a disability characterized as steatohepatitis. The Veteran           has not appealed from the initial rating or effective date, and hence this claim has been resolved. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

More recently, in June 2012, the Veteran provided additional evidence consisting of private treatment records pertaining to the evaluation for sleep apnea. While the evidence was not accompanied by a formal waiver of RO initial review as the Agency of Original Jurisdiction (AOJ), the Veteran nonetheless clearly indicated that he wanted the evidence considered by the Board in connection with the instant appeal, and also set forth good cause explanation for the timing of his submission after appellate certification of this case. Thus, the Board accepts the new evidence for inclusion in the record. See 38 C.F.R. § 20.800, 20.1304 (2011). 

The Board will decide the claims for service connection for sleep apnea and a left ankle fracture, and an increased evaluation for hypertension. The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.            VA will notify the Veteran if further action is required on his part. 


FINDINGS OF FACT

1. There is no competent evidence indicating that the Veteran's recently diagnosed sleep apnea is etiologically related to his military service. 

2. The Veteran does not experience any current disability associated with his             in-service chip fracture of the left talus.

3. The Veteran's hypertension is not manifested by a diastolic blood pressure predominantly 100 or more, or systolic blood pressure predominantly 160 or more. Nor has there been a history of diastolic blood pressure predominantly 100 or more requiring continuous medication for control.
CONCLUSIONS OF LAW

1. Service connection for sleep apnea is denied. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2. Service connection for chip fracture of left talus is denied. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3. An initial compensable evaluation for hypertension is denied. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.3, 4.7, 4.10; 4.104, Diagnostic Code 7101 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In regard to the claim on appeal for a higher initial evaluation for service-connected hypertension, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."      See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claim for service connection for hypertension has been substantiated, and no further notice addressing the downstream disability rating requirement is necessary. 

Meanwhile, on the claims for service connection being decided, through VCAA notice correspondence dated from April 2006 the RO notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi,        16 Vet. App. 183, 186-87 (2002). The VCAA notice correspondence further informed the Veteran regarding the downstream disability rating and effective date elements of his claims. 
The relevant notice information must have been timely sent. The Court in Pelegrini  II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,                  the VCAA notice correspondence was issued prior to the April 2007 rating decision on appeal, and therefore comported with the standard for timely notice. 

The RO has taken appropriate action to comply with the duty to assist the Veteran in this case, including obtaining extensive service treatment records (STRs), service personnel records, and arranging for the Veteran to undergo VA Compensation and Pension examinations. See 38 C.F.R. § 3.159(c)(4) (2011). In furtherance of his claim, the Veteran provided several personal statements. He declined the opportunity for a hearing. There is no indication of any further available evidence or information which has not yet already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Service Connection for Sleep Apnea

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Also of application to claims for direct service connection is the principle that where a chronic disease is shown during service, subsequent manifestations of     the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

The Board has thoroughly reviewed the available evidence, and determines that service connection for the claimed condition of sleep apnea is not warranted.            

The initial evidence of record was demonstrably absent a clinical diagnosis of a sleep apnea condition, as it was not diagnosed upon a May 2006 VA Compensation and Pension examination for general evaluation. As a December 2006 examination addendum clarified, it was likely that the Veteran's reported problems with sleep were actually caused by his allergic rhinitis (a distinct condition for which service connection has already been awarded) and not sleep apnea. More recently, however, the Veteran did provide a March 2012 sleep study report from a private medical facility, identifying an abnormal polysomnogram due to obstructive sleep apnea.       It follows that a current diagnosis of the claimed condition has obviously been established. 

The current existence of sleep apnea is not in doubt, but what remains to be shown is whether this diagnosed disability is causally connected to the Veteran's military service. Indeed, this is the essential and indispensable element of a medical nexus to service. See Hickson, supra. See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004); Pond v. West, 12 Vet. App. 341, 346 (1999). In this instance, the Board     has no basis in the record upon which to indicate or suggest that sleep apnea is associated with an incident of the Veteran's military service. The Veteran's STRs  in this regard are demonstrably absent any documentation of sleep apnea. Nor has the Veteran otherwise identified in any substantive detail having experienced relevant symptomatology therein. Subsequently, there is no record of sleep apnea evaluation or treatment whatsoever up until the aforementioned March 2012     sleep study, creating a gap of nearly six years from service discharge until initial diagnosis. This represents a notable lack of continuity of symptomatology since service. See 38 C.F.R. § 3.303(b). Perhaps more significantly, there is no substantive theory that has been offered or is readily apparent upon which to link the recently diagnosed sleep apnea with an incident of military service. Essentially, there is a stand-alone diagnosis of sleep apnea in March 2012, with nothing to associate it with service, either on the basis of medical documentation, or                  the Veteran's own assertions. Nor for that matter would a VA medical opinion on the etiology of sleep apnea have been valuable, as there is no competent evidence that sleep apnea may be associated with service. See McClendon v. Nicholson,          20 Vet. App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002).          Given the lack of indication of a medical nexus to service, the criteria to establish the instant claim have not been satisfied. 

For these reasons, the Board is denying the claim for service connection for sleep apnea. The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     

Service Connection for Left Ankle Fracture

Under the same general principles previously set forth, the Board finds that the claim for service connection for a chip fracture of the left talus must be denied.    For this particular claim, the dispositive issue is the absence of the current claimed disability. Whereas the underlying occurrence of a chip fracture of the left talus during service in 1994 is not disputed, there is no competent indication that          the Veteran currently experiences any tangible disability due to the same. Rather,  by all indication this was an acute and transitory condition that soon resolved.  There is essentially no post-service record of substantive symptomatology involving the left ankle that is reasonably attributable to the underlying injury in service. 

Specifically, in connection with the May 2006 VA general examination, the Veteran had no complaints regarding his left ankle, apart from occasionally aching in cold weather. He did not use a left ankle support and was always independently ambulatory. The pain was not constant, intermittent and only with cold weather.  
An x-ray was normal. The diagnosis was of a normal examination of the left ankle with history of chip fracture of the left talus. It was further observed that                     the Veteran had occasional somatic complaints but a normal outward examination and normal range of motion. 

Since that May 2006 examination, there has been no objective evidence of any further medical condition involving the left ankle. 

What the Board is left with is the Veteran's subjective report of intermittent aching pain in cold weather, without any objective pathology. VA case law is clear in holding that the manifestation of pain, in and of itself, does not comprise a cognizable disability. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). Given the otherwise normal findings, including on x-ray and outward observation, the Board must conclude that             the Veteran does not presently manifest a disability involving the left ankle. 

Under VA law, the first essential criterion to establish service connection is competent evidence of the current disability claimed. Moore v. Nicholson,                 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability.");  Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). See also Brammer v. Derwinski,                        3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."). Without competent evidence of the disability claimed, a claim for service connection cannot be substantiated. There is also no basis for inquiry into the causation element of a claimed condition, where the initial presence of a claimed disability has not been established. 

For these reasons, the Board is denying the claim for service connection for a left ankle fracture. The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Increased Rating for Hypertension

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R.            § 4.1 (2011). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time. In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder. In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability         (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - "staged" ratings. See Fenderson, supra, at 125-26.

Under Diagnostic Code 7101, hypertension is assigned a 10 percent rating for diastolic blood pressure predominantly 100 or more, or systolic blood pressure predominantly 160 or more. A 20 percent rating is warranted for diastolic pressure of predominantly 110 or more, or; systolic pressure that is predominantly 200 or more. A 40 percent rating is assigned for diastolic pressure that is predominantly 120 or more. A 60 percent rating is assigned where diastolic pressure is predominantly 130 or more. 38 C.F.R. § 4.104 (2011). 

A note to the rating criteria provides that a 10 percent rating is the minimum evaluation for an individual with a history of diastolic blood pressure predominantly 100 or more who requires continuous medication for control. Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. Further addenda to the rating criteria provide that hypertension is to be evaluated separately from hypertensive heart disease and other types of heart disease.

Upon thorough review of the evidence in accordance with the applicable rating standard, the Board cannot ascertain an objective basis upon which to assign a compensable evaluation for the Veteran's service-connected hypertension. Pursuant to Diagnostic Code 7101, the general requirement for assignment of a 10 percent disability rating consists of where there is diastolic blood pressure predominantly 100 or more, or systolic blood pressure predominantly 160 or more. Also applicable is a minimum 10 percent rating when there manifests a history of diastolic blood pressure predominantly 100 or more requiring continuous medication for control. See 38 C.F.R.  § 4.104. Considering the evidence at hand, neither preliminary condition to assign a 10 percent evaluation applies. To begin with, the most recent evidentiary findings regarding measurement of blood pressure, obtained from an October 2009 VA Compensation and Pension examination for diabetes mellitus, show successive readings of 130 (systolic) / 74 (diastolic), 128 / 71, and 125 / 70. These readings are entirely within the normal range and do not even approximate that which would warrant assignment of a compensable disability evaluation. Nor is there reason to believe or evidence to indicate that the Veteran's high blood pressure condition has substantially worsened from these normal findings in the time period since the 2009 VA examination. Moreover, during the examination itself, it was indicated that the Veteran did not have any symptoms referable to hypertension. For treatment, the Veteran was on three separate medications, without reported side effects. 

Having observed that the Veteran's hypertension does not presently have a compensable disabling effect, the Board has further considered the second prong of the rating criteria which permits a 10 percent rating for a history of diastolic blood pressure predominantly 100 or more requiring continuous medication for control, and finds this provision similarly inapplicable. Essentially, while the Veteran has continuously been taking anti-hypertensive medication, there is no additional showing of a history of diastolic blood pressure predominantly 100 or more.            Upon a May 2006 VA general medical examination, for instance, blood pressure readings consisted of 102 / 68, 98 / 64, and 100 / 70, all relatively benign and not in proximity to the threshold of diastolic blood pressure of 100 or more. The clinical diagnosis of hypertension given also observed that the condition was well-controlled at that time. Turning back to the Veteran's medical history even during service, his hypertension generally was not of the requisite severity for the minimum 10 percent evaluation. An October 1996 in-service clinical record revealed blood pressure of 141 / 97, somewhat near the applicable requirement.  Thereafter, however, records indicate that a February 2004 blood pressure reading was 145 / 85. A September 2004 reading consisted of 130 / 80. A September 1995 reading consisted of 126 / 77. The clear implication is that the Veteran's hypertension has historically involved blood pressure measurements at or near the normal range -- the condition has a very long-term history of being well-controlled. Thus, it cannot be established that the secondary criterion under Diagnostic Code 7101, of currently well-controlled hypertension with a more severe history,              has effectively been met.  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his hypertension. The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal.  Accordingly, the Board concludes that the criteria under the VA rating schedule for assignment of a compensable evaluation for hypertension are not satisfied.

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's hypertension presents such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the rating criteria are thorough, and he does not manifest nor describe symptomatology outside of that criteria. Thus, the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate. The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. Regardless, the Board will give these stages due consideration. However,              the Veteran has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular rating. Indeed, there would seem to be a minimal likelihood that a hypertensive condition that has been deemed well-controlled on medication, with no substantial manifestations on repeated testing would have a demonstrative impact upon employment capacity. Moreover, the Veteran's service-connected disorder also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in              38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for increased rating for hypertension. This determination takes into full account the potential availability of any "staged ratings" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review.                         The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.      



ORDER

Service connection for sleep apnea is denied.

Service connection for chip fracture of left talus is denied.

An initial compensable evaluation for hypertension is denied.


REMAND

The Board finds that further development of the remaining claims on appeal is required prior to issuance of a final appellate decision. 

As regards the claim for service connection for GERD, the Board deems necessary another VA Compensation and Pension examination, with a more thorough objective medical inquiry. The record shows a June 2006 VA examination of the liver, gall bladder and pancreas focused on disorders of the liver and surrounding area, but with little or no attention to the esophageal tract or digestive system. Meanwhile, the Veteran's May 2006 VA general examination did not pertain to GERD. To clarify all of the foregoing, the December 2006 VA examination addendum stating that regarding claimed GERD, the Veteran "had a normal abdominal examination and there was no history of the Veteran taking medications for GERD." 

However, the Veteran has contested the adequacy of the VA examination process for GERD, alleging that the abdominal examination consisted of the physician "pushing around on my stomach," and further indicating that he took antacid medication on a daily basis. In light of the Veteran's contentions  and the findings of at least some precipitating symptomatology during service, and to afford every possible consideration to him in the VA examination process, the Board finds that a new  VA examination, specifically for the gastrointestinal system, is warranted. 
See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Turning to the Veteran's increased rating claims, the Veteran has not had a recent, comprehensive VA clinical evaluation for his bilateral carpal tunnel syndrome.   The October 2009 VA examination for diabetes mellitus included some generalized findings regarding the peripheral nervous system, but was not a specific inquiry into the nature and extent of carpal tunnel syndrome. Similarly on the issue of an increased evaluation for erectile dysfunction, the October 2009 noted the absence of the Veteran's report of an increase or decrease in that condition, but still did not represent a thorough inquiry into the claimed service-connected condition through a separate genitourinary system examination. Finally, there is no recent VA examination pertaining to the severity of the Veteran's service-connected gout. Concerning each of these identified conditions -- bilateral carpal tunnel syndrome, erectile dysfunction, and gout -- a more contemporaneous VA examination would be essential. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, these claims are REMANDED for the following action:

1. The RO/AMC should contact the Veteran and request that he identify all sources of VA and/or private post-service treatment for his claimed GERD, to specifically include completing a VA Form 21-4142 (Authorization and Consent to Release of Medical Information) for relevant private treatment records. Provided that the search for any identified records are unsuccessful, the RO/AMC must notify the Veteran of this in accordance with the provisions of 38 U.S.C.A.  § 5103A(b) and           38 C.F.R. § 3.159(e).

2. The RO/AMC should schedule the Veteran for a VA gastrointestinal examination. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The VA examiner should initially confirm through medical evaluation that the Veteran currently has the claimed condition of gastroesophageal reflux disorder (GERD). Provided a diagnosis of GERD is confirmed, then please provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current GERD is etiologically related to or had its onset during active military service, based on both the documented medical history, as well as the Veteran's own relevant assertions. 

The VA examiner is reminded that it is essential to provide a complete and thorough rationale for all conclusions reached. 

3. The RO/AMC should then schedule the Veteran for a VA neurological examination to determine the current severity of his bilateral carpal tunnel syndrome.                 The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.      All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected bilateral carpal tunnel syndrome in accordance with the rating criteria specified at 38 C.F.R. § 4.124a, regarding disorders of the neurological system. The VA examiner should initially identify the most affected nerve(s) of the upper extremities (musculospiral, median, or ulnar), and then further identify the severity of any and all neurological impairment (as incomplete paralysis,           but mild, moderate, or severe; or as complete paralysis).

4. Then schedule the Veteran for a VA examination of the genitourinary system to determine the current severity of his erectile dysfunction. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected erectile dysfunction in accordance with the rating criteria specified at 38 C.F.R. § 4.115b, Diagnostic Code 7522.

5. Then schedule the Veteran for a VA musculoskeletal system examination to determine the current severity of his gout. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected gout in accordance with the rating criteria specified at 38 C.F.R. § 4.71a, Diagnostic Codes 5017-5002, insofar as the nature and extent of any active recurrences of gout, as well as for chronic residuals the extent of any objectively verifiable joint limitation of motion. 

6. The RO/AMC should then review the claims file.                If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,       11 Vet. App. 268 (1998).

7. Thereafter, the RO/AMC should readjudicate the claim for service connection for GERD, and claims for increased ratings for bilateral carpal tunnel syndrome, erectile dysfunction and gout, based upon all additional evidence received. If the benefits sought on appeal are not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before  the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all 



							(CONTINUED ON NEXT PAGE)

claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.        §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


